UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

-----------------------------------------------------------------x
UNITED STATES OF AMERICA,                                             1 ~-Cr- 795 (SHS)

                  -v-                                                WAIVER OF RIGHT TO BE
                                                                     PR:ESENT AT CRIMINAL PROCEEDING
OMAR BAEZ

                                   Defendant.

-----------------------------------------------------------------x



Check Proceeding that Applies



__      Entry of Plea of Guilty



I am aware that I have been charged with violations of federal law . I have consulted with my attorney
about those charges. I have decided that I wish to enter a plea of gui lty to certain charges. I understand
I have a right to appear before a judge in a courtroom in the Southern District of New York to enter my
plea of guilty and to have my attorney beside me as I do. I am also aware that the public health
emergency created by the COVID-19 pandemic has interfered with travel and restricted access to the
federal courthouse. I have discussed these issues with my attorney. By signing this document, I wish to
advise the court that I willingly give up my right to appear in person before the judge to enter a plea of
guilty. By signing this document, I also wish to advise the court that I willingly give up any right I
might have to have my attorney next to me as I enter my plea so long as the following conditions are
met. I want my attorney to be able to participate in the proceeding and to be able to speak on my behalf
during the proceeding. I also want the ability to speak privately with my attorney at any time during the
proceeding if I wish to do so .




Date:

                  Print Name                                         Signature of Defendant
X       Sentence



I understand that I have a right to appear before a judge in a courtroom in the Southern District of New
York at the time of my sentence and to speak directly in that courtroom to the judge who will sentence
me. I am also aware that the public health emergency created by the COVID-19 pandemic has interfered
with travel and restricted access to the federal courthouse. I do not wish to wait until the end of this
emergency to be sentenced. I have discussed these issues with my attorney and willingly give up my
right to be present, at the time my sentence is imposed, in the courtroom with my attorney and the judge
who will impose that sentence. By signing this document, I wish to advise the court that I willingly give
up my right to appear in a courtroom in the Southern District of New York for my sentencing
proceeding as well as my right to have my attorney next to me at the time of sentencing on the following
conditions. I want my attorney to be able to participate in the proceeding and to be able to speak on my
behalf at the proceeding.         I also want the ability to speak privately with my attorney at any time
during the proceeding if I wish to do so .




Date:          OMAR BAEZ                                ~ a t t o r n e y for
               Print Name                                   SignatureofDefe


I hereby affirm that I am aware of my obligation to discuss with my client the charges against my client,
my client's rights to attend and participate in the criminal proceedings encompassed by this waiver, and
this waiver and consent form. I affirm that my client knowingly and voluntarily consents to the
proceedings being held with my client and me both participating remotely.




Date:          Matthew J. Klug er
                                                        ~ - u n _ s _ e _ l_ _
               Print Name




Addendum for a defendant who requires services of an interpreter:




                                                 2
I used the services of an interpreter to discuss these issues with the defendant. The interpreter also
translated this document, in its entirety, to the defendant before the defendant signed it. The
interpreter' s name is : _ _ __ _ _ _ _ _ __


Date:
                Signature of Defense Counsel




Accepted:




                                                   3
